Name: Commission Regulation (EEC) No 1757/83 of 29 June 1983 derogating from Regulation (EEC) No 1726/70 on the procedure for granting the premium for leaf tobacco as regards the dates for the conclusion and registration of cultivation contracts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 172/ 14 Official Journal of the European Communities 30 . 6 . 83 COMMISSION REGULATION (EEC) No 1757/83 of 29 June 1983 derogating from Regulation (EEC) No 1726/70 on the procedure for granting the premium for leaf tobacco as regards the dates for the conclusion and registration of cultivation contracts deadline for the registration of contracts and cultiva ­ tion declarations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 1461 /82 (2), and in particular the first subparagraph of Article 3 (3) thereof, Whereas Commission Regulation (EEC) No 1726/70 (3), as last amended by Regulation (EEC) No 11 86/83 (4), provides that cultivation contracts shall be concluded prior to 1 May and registered prior to 1 July of the year in which they come into effect ; Whereas such contracts must specify the particulars relating to the norm prices fixed for the crop in ques ­ tion and the level of the corresponding premium ; Whereas the deadline of 1 May set for the conclusion of contracts cannot be met as the aforesaid data required to be specified in the contracts were not then known ; whereas these facts constitute one of the cases referred to in the second subparagraph of Article 2b (3) of Regulation (EEC) No 1726/70 which enable the Commission to adopt all necessary measures and, thus, to defer that deadline as well as , in consequence, the HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the first subparagraph of Article 2b (3) and the first indent of Article 2b (6) (a) of Regulation (EEC) No 1726/70, the deadlines set for the conclusion of cultivation contracts as well as for the registration of these contracts and the cultivation declarations shall , in the case of contracts and declara ­ tions taking effect in 1983, be deferred to 30 June 1983 and 31 July 1983 respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 94, 28 . 4. 1970, p. 1 . (A OJ No L 164, 14. 6 . 1982, p. 27. (3) OJ No L 191 , 27 . 8 . 1970, p . 1 . H OJ No L 129, 19 . 5 . 1983, p . 23 .